Citation Nr: 0917197	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left ankle strain, 
to include as secondary to the service-connected orthopedic 
disabilities of the knees, back, and left shoulder.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to the service-connected 
orthopedic disabilities of the knees, back, and left 
shoulder.

3.  Entitlement to an increased rating for the service-
connected left knee injury, currently rated as 10 percent 
disabling.

4.  Whether the rating decision of August 1, 1986 contained 
clear and unmistakable error (CUE).  

5.  Entitlement to an effective date prior to January 25, 
2005 for the grant of service connection for a right knee 
patellofemoral pain syndrome.

6.  Entitlement to an effective date prior to January 25, 
2008 for the grant of service connection for thoracolumbar 
strain associated with the service-connected left knee 
injury.

7.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected Meniere's disease, to include 
whether separate ratings for the hearing loss, tinnitus and 
vertigo, when combined, would result in a rating in excess of 
30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to October 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado; a May 2006 rating decision by the VA RO in Salt 
Lake City, Utah, and a December 2008 rating decision by the 
RO in Seattle, Washington.  

The January 2005 rating decision denied increased ratings for 
the service-connected left shoulder injury with degenerative 
joint disease, rated as 20 percent disabling, and for the 
service-connected left knee injury, rated as 10 percent 
disabling.  The January 2005 rating decision also denied 
claims of service connection for a right knee disorder, 
headaches, and neuropathy of the right and left upper and 
lower extremities.  Additionally, the January 2005 rating 
decision denied claims of service connection for a left ankle 
injury and a left hip disorder, both claimed as secondary to 
the service-connected left knee injury, because no new and 
material evidence had been received to reopen these 
previously denied claims.  

The May 2006 rating decision denied service connection for 
orthopedic disabilities of the right shoulder and right 
elbow.  Service connection was also denied for bilateral 
hearing loss, tinnitus, sleep disturbance, and Meniere's 
disease, to include dizziness, tinnitus, ear pressure and ear 
pain.  In addition, the May 2006 rating decision also 
determined that new and material evidence had not been 
received to reopen previously denied claims of service 
connection for depression, vertigo, IBS, and the orthopedic 
disabilities of right ankle, lumbar spine, right hip, left 
wrist, and left elbow.  

Finally, the May 2006 rating decision found no CUE in the 
August 1, 1986 rating decision.  Importantly, the CUE claim 
stems from the veteran's assertions that some of the issues 
claimed in her February 1986 claim for service connection 
were not adjudicated in the August 1, 1986, rating decision. 

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in May 2007.  
A transcript of her testimony is associated with the claims 
file.  

In an August 2007 decision, the Board granted an increased 
rating to 30 percent for the service-connected left shoulder 
injury with degenerative joint disease.  The claims of 
entitlement to service connection for neuropathy of the upper 
right and left extremities, and neuropathy of the lower right 
and left extremities were denied, as were claims of service 
connection for headaches, polyarthralgia of multiple joints, 
sleep disturbance, and left ear hearing loss.  The claim of 
service connection for IBS was reopened and denied; and the 
claims of service connection for a left ankle disability, a 
left hip disability, a lumbar spine disability, depression 
and Meniere's disease with associated tinnitus, right ear 
hearing loss, and vertigo, were reopened, and remanded back 
to the RO, via the Appeals Management Center (AMC) for 
additional development of the record.  The remaining issues 
on appeal of entitlement to an increased rating for the 
service-connected left knee disability, and whether there was 
CUE in a prior rating decision were remanded to the AMC for 
additional development.  

After additional development of the record, the RO in 
Seattle, Washington, issued a rating decision in December 
2008 that granted service connection for Meniere's disease 
with a 30 percent rating, to include symptoms of hearing 
loss, tinnitus and vertigo; and also granted service 
connection for a pain disorder with an initial 30 percent 
rating, right knee patellofemoral syndrome with an initial 10 
percent rating, all of which were assigned an effective date 
of January 25, 2005.  The rating decision also granted 
service connection for thoracolumbar strain with an initial 
20 percent rating, effective from January 25, 2008.  

Although the December 2008 rating decision did not 
specifically award separate grants of service connection for 
tinnitus, right ear hearing loss and vertigo, the RO included 
these symptoms as part of the service-connected Meniere's 
syndrome, and they are contemplated in the rating criteria 
for that disability.  Significantly, the criteria also allows 
separate ratings to be assigned for each symptom (hearing 
loss, tinnitus, vertigo) if they combine to produce a higher 
overall rating than rated together under the appropriate 
diagnostic code for Meniere's syndrome.  As such, the issues 
of service connection for tinnitus, right ear hearing loss 
and vertigo have essentially been granted, or subsumed, as 
part of the service-connected Meniere's syndrome, and are no 
longer in appellate status at this time.  

The AMC thereafter issued a supplemental statement of the 
case (SSOC) in December 2008 that confirmed and continued the 
previous denials of service connection for disabilities of 
the left ankle and left hip, confirmed and continued the 
denial of an increased rating for the service-connected left 
knee disability, rated as 10 percent disabling, and found no 
CUE in a prior rating decision.  

After the case was returned to the Board for appellate 
disposition, but before a decision on the merits was 
promulgated, the Board received correspondence from the 
Veteran in April 2009.  In her letter, the Veteran disagreed 
with the effective dates assigned for the service-connected 
right knee patellofemoral syndrome and the thoracolumbar 
strain, and essentially disagreed with the initial 30 percent 
rating assigned for the service-connected Meniere's syndrome 
with hearing loss, tinnitus and vertigo.

The issue of entitlement to an earlier effective date for the 
grants of service connection for right knee patellofemoral 
syndrome and thoracolumbar strain and entitlement to an 
initial rating in excess of 30 percent for the service-
connected Meniere's syndrome with hearing loss, tinnitus and 
vertigo, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed 
disability of the left ankle; no current abnormality of the 
left ankle is demonstrated to account for the Veteran's left 
ankle pain.

2.  The Veteran's hip pain has been attributed to the 
service-connected thoracolumbar strain, and no separate 
disability of the left hip has been diagnosed.

3.  The service-connected left knee injury with 
patellofemoral pain syndrome is manifested by increased pain, 
fatigability, loss of endurance and decreased overall 
functional activity with extension to 0 and flexion at its 
most limited to 85 degrees; neither instability, subluxation, 
arthritis, nor ankylosis of the left knee is demonstrated.

4.  In the Veteran's February 1986 VA Form 21-526e, original 
claim of service connection, she included the right knee and 
listed the dates of treatment for knee pain.

5.  Service treatment record (STR) dated in September 1983 
reveal complaints of, and treatment for, bilateral 
patellofemoral pain; and the RO did not consider this 
evidence in the August 1986 rating decision as it pertained 
to a claim for service connection for a right knee 
disability.

6.  An August 1986 rating decision granted service connection 
for a left knee injury, but neither addressed nor 
specifically adjudicated the claim of service connection for 
a right knee disability; it is therefore deemed denied, and 
that decision became final as no appeal was perfected.

7.  The RO's failure to consider the September 1983 STRs 
manifestly changed the outcome of its decision to 
[constructively] deny service connection for a right knee 
disability and the August 1986 rating decision's deemed 
denial of service connection for a right knee disability was 
undebatably factually erroneous in its failure to adjudicate 
the claim given the presence of STRs showing treatment for 
right knee pain.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 101, 
1101, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).

2.  The criteria for entitlement to service connection for a 
left hip disability have not been met.  38 U.S.C.A. §§ 101, 
1101, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).

3.  The criteria for the assignment of assignment of a rating 
in excess of 10 percent for the service-connected right knee 
disability have not been met.  38  U.S.C.A. §§ 1155, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2008).  

4.  Clear and unmistakable error in the August 1986 rating 
decision that failed to adjudicate (denied) service 
connection for a right knee disability has been established.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claims, the RO provided the 
appellant pre-adjudication notice by letter dated in October 
2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

With regard to the underlying service connection claims, the 
notification did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the underlying service 
connection claims for a left hip and left ankle disabilities 
are denied, so there will be no initial rating or effective 
date assigned, and therefore any defect with regard to the 
pre-adjudicatory notice is moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  That notwithstanding, the RO 
issued subsequent duty-to-assist letters that provided notice 
of the assignment of initial ratings and effective dates of 
any grant of service connection in March 2006 and March 2008.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the purpose of the notice was not 
frustrated because the Veteran had actual knowledge of what 
is necessary to warrant an increased rating for the left knee 
disability.  Specifically, the Veteran has, over the course 
of this appeal, provided numerous lengthy statements 
regarding the effects of her numerous disabilities on her 
ability to function in daily life, and the effect on her 
employment.  She has provided a chronological timeline 
showing all of her various ailments, aches, and pains, 
treatment, surgeries, and how it has affected her life over 
the years.  These statements and accompanying information 
prepared by the Veteran show that the Veteran is very much 
aware of what is necessary to substantiate her  claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

The notice errors did not affect the essential fairness of 
the adjudication because VA has obtained all relevant 
evidence and the appellant has demonstrated actual knowledge 
of what was necessary to substantiate the claim.  
Specifically, a review of the appellant's post-remand brief, 
received in April 2009, shows that the submission was filed 
subsequent to the October 2006 Statement of the case, 
followed by a December 2008 Supplemental Statements of the 
Case, which listed all of the relevant criteria for an 
increased rating for the knee.  The Veteran testified at a 
personal hearing in May 2007, and her representative asked 
her to describe her left knee symptoms and specifically asked 
her about range of motion, instability, grinding and popping, 
and pain on motion.  Thus it is clear that these actions by 
the Veteran's representative indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As both actual knowledge of the 
Veteran's procedural rights, and the evidence necessary to 
substantiate the claim have been demonstrated and she, and 
those acting on her behalf, have had a meaningful opportunity 
to participate in the development of her claim, the Board 
finds that no prejudice to the Veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate the claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran enumerable 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for disabilities of the 
left ankle and left hip.  She claims that her multiple 
service-connected orthopedic disabilities of the left 
shoulder, left knee and back have caused, or at least 
aggravated her left hip and left ankle pain.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Left Ankle & Left Hip

A July 1983 STR shows complaints of foot trauma.  Slight 
edema was noted, and there was echymosis around the ankle 
joint.  The assessment was soft tissue injury.  STR's did not 
show the presence of a chronic left ankle disability.  
Additionally, treatment specific to the left hip was also not 
shown.

At the time of her VA examination in May 1986, shortly after 
service discharge, the Veteran's left ankle appeared normal, 
with no complaints from the Veteran.  The diagnosis was 
history of left ankle bruising, recovered.  There was no 
diagnosis with regard to the left hip.  

The veteran underwent a right knee arthroscopy in May 1987.  
The veteran also attended physical therapy sessions 
throughout 1990.  She initially received physical therapy for 
both knees and her left shoulder; however, by late 1990, it 
was apparent that the veteran was suffering from pain in 
other joints as well.  In 1992, the veteran underwent left 
shoulder surgery.  

Despite ongoing complaints of numbness in the extremities, 
and pain in the shoulders, knees, hips, elbows, wrists, and 
ankles, a VA joints examination and x-rays in July 1998 were 
negative for the left hand, left wrist and left elbow.  Hip 
and ankle tenderness was noted on examination, but no 
diagnosis of either hip or ankle was provided.  

In support of her claims on appeal, the veteran submitted an 
outline of the history of her disabilities and a list 
summarizing her level of pain for each disability.  She 
explained that her joint pain included pain in the hips, 
wrists, elbows, knees, and shoulders.  The veteran asserted 
that she began feeling depressed as a result and was not 
sleeping well.  

VA outpatient treatment records, including physical therapy 
notes, psychology reports, and pain clinic notes concluded 
that the veteran had a chronic pain syndrome, with a probable 
psychological overlay.  

At VA examination in February 2006, the veteran appeared in 
distress.  Although the examination was mainly focused on the 
knees, left shoulder, and left ankle, the veteran also 
complained of pain in both hips, both shoulders and both 
ankles.  With regard to the hips, the veteran explained that 
her hip pain began in 1989 or 1990, and had gradually gotten 
worse.  On examination, tenderness of both ankles was noted, 
and the veteran complained of a burning sensation on the left 
side near her Achilles after range of motion testing, which 
revealed limitation of motion of the left ankle.  The 
veteran's hips were also tender on examination, with 
limitation of motion of the hips, left worse than right.  
Shoe wear was equal, but gait was antalgic.  X-rays of the 
left ankle and left hip were normal.  The diagnosis included 
chronic strain of the left ankle with discomfort and 
limitation of motion; and, chronic left hip strain, with 
discomfort and limitation of motion.  

In the Board's August 2007 remand, it was explained that a VA 
examination was necessary given the Veteran's in-service 
treatment for ankle pain and, in essence, to determine 
whether there was any objective evidence to support a 
diagnosis of "chronic ankle strain."  Additionally, the 
Board pointed out that the Veteran's complaints of hip pain 
should be addressed by the examiner to determine if the 
Veteran had a current hip disability that was caused or 
aggravated by a service-connected disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The VA examination was conducted in October 2008.  The 
examiner noted that the claims file was reviewed, and that 
the Veteran provided a detailed history and typed report 
describing her history and current complaints.  As part of 
her military history, the Veteran reported that she injured 
her left ankle at the same time that she injured her left 
shoulder and left knee during service.  The examiner pointed 
out that at her 1998 VA examination, the Veteran complained 
of generalized aching in her hips and ankles, but did not 
describe any swelling or loss of motion of any of those 
joints.

The examiner also referred to a private orthopedic 
examination from September 1998 that indicated examination of 
the hips and left ankle was unremarkable except for mild 
tenderness at the extremes of internal and external rotation 
of the hips.  

Regarding the left ankle, the Veteran reported pain over the 
lateral aspect of the left ankle, particularly daily after 
"a day at work" or standing and walking.  The Veteran 
reported clicking and popping in the joint.  In addition 
there was swelling laterally at the end of the day.  The 
examiner referred to an X-ray of the left ankle in November 
2007 that was normal.  

On examination of the ankles, circumferences were equal at 
23.5 cm bilaterally.  Range of motion was 15 degrees 
dorsiflexion, 40 degrees plantar flexion, with no pain.  
There was no ligament laxity on varus and valgus stress or 
anterior and posterior drawer signs.  There was tenderness 
just distal to the lateral malleolus of the left ankle.  
Peripheral circulation sensation was intact.  The feet 
appeared normal with no calluses.  No soft tissue swelling 
was identified about the left ankle.  The diagnosis was 
"left ankle strain," but the examiner specifically noted 
that there were no specific objective abnormalities with 
regard to the left ankle.  

Regarding the hips, the examiner's report lumps the 
examination of the hips with the examination of the low back.  
The Veteran reported a gradual onset [of low back and hip 
pain] beginning four or five years earlier, with no apparent 
history of trauma.  The hip pain on the left was greater than 
the right, in the anterior aspect of both hips, and occurred 
when she had been sitting 5 to 10 minutes or if she had been 
walking for 10 to 15 minutes.  On examination, the pelvis was 
level.  Range of motion of the back was 10 degrees left 
rotation, compared with 15 degrees on the right; 60 degrees 
forward flexion, 5 degrees extension, 15 degrees lateral 
bend, compared to 20 on the right.  There was no localized 
tenderness, but there were complaints of pain at the extreme 
of motion.  The examiner noted that the Veteran tended to sit 
leaning backward with both hips extended.  The Veteran tended 
to grimace with pain during all activities in the examining 
room and with changes of position when getting on and off the 
examining table, and when getting up out of a chair.  Sitting 
straight leg raise was 60 degrees bilaterally, 50 degrees 
supine.  On the range of motion there was pain on passive 
range of motion of the left hip.  Range of motion was 60 
degrees flexion left, compared to 90 degrees flexion right.  
Extension was full to 0 degrees.  Abduction was 30 degrees on 
the left, compared to 40 degrees on the right.  Adduction was 
10 degrees on the left, compared to 20 degrees on the right.  
Internal rotation was 5 degrees on the left, compared to 30 
degrees on the right.  External rotation was 20 degrees to 
the left, compared to 40 degrees on the right.  There was 
pain on all motions of the left hip.  X-rays of the pelvis 
and hip were negative.  Diagnosis regarding the back was 
lumbar strain.  There was no diagnosis given for the hips, 
and the examiner opined that the left hip pain was at least 
as likely as not referred from the low back strain.  

The examiner could not state, without resorting to mere 
speculation, that the ankle pain was secondary to an in-
service injury.  

It is clear that the Veteran has pain in her left ankle and 
in her left hip; however, there is no currently diagnosed 
disability for which service connection is warranted.  It is 
important for the Veteran to understand that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In this case, the Veteran clearly has pain in her left ankle 
and hip, with diagnoses of left hip strain and left ankle 
strain.  Although the veteran has pain in these joints, as 
noted throughout the record in the case, there is simply no 
separately diagnosed disability associated with the pain, 
other than a chronic pain syndrome.  There is no showing of a 
chronic underlying disability of left hip or left ankle.  The 
examiner in October 2008 specifically noted that the hip pain 
was referred from the back disability, and there were no 
objective findings to account for the claimed tenderness in 
the left ankle.  X-rays are negative for the left hip and the 
left ankle.  Although tenderness was noted on examinations 
and the veteran's complaints of pain are acknowledged, there 
is simply no medical diagnosis of a disability for either of 
these joints.  

In the absence of competent medical evidence showing a known 
clinical diagnosis involving the left hip, and left ankle, 
her claims for service connection must be denied as service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  Absent proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although in combination, the veteran's multiple joint pains 
have been diagnosed as "chronic pain syndrome," the medical 
evidence of record does not establish the existence of such 
chronic pain syndrome until many years following discharge 
from service.  In support of her claim, the Veteran submitted 
a lay statement from a fellow serviceman who served aboard 
the same ship naval as the Veteran and recalled the injury in 
1983 when the Veteran fell down a ladder.  He recalled that 
the Veteran injured her left ankle, among other joints.  
Although pain of the left ankle was demonstrated during 
service, this pain was not shown to be chronic and the 
October 2008 examiner could not say, without resorting to 
speculation, if the current ankle tenderness was associated 
with any event in service.  Most importantly, the current 
objective medical findings (none) with regard to the left hip 
and left ankle are inconsistent with the Veteran's complaints 
of pain.  

In this regard, an October 2005 VA clinical health 
psychologist pointed out that the Veteran had a long history 
of somatic concerns that resulted in a strong tendency toward 
somatization.  Indeed, the Veteran's psychiatric disorder, 
characterized as chronic pain syndrome with depression, is 
service-connected.  Moreover, the Veteran's history of 
somatization explains, at least in part, why the Veteran 
feels pain even though the objective findings do not support 
the Veteran's contentions.  

As no current chronic disability has been established for the 
left ankle and left hip, the preponderance of the evidence is 
against a finding of service connection for disabilities of 
the left hip, and left ankle; there is no doubt to be 
resolved; and service connection is not warranted.

III.  Increased Rating

The Veteran seeks a rating in excess of 10 percent for the 
service-connected left knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected left knee disability has been 
rated as 10 percent disabling based on noncompensable 
limitation of motion, and functional limitation due to pain, 
evidenced by some noticeable atrophy of the left leg.  

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is x- ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The knee is considered a major joint.  
38 C.F.R. § 4.45(f).

According to VA examination in November 2004, the Veteran 
reported constant left knee pain, give way weakness, 
stiffness, locking and popping.  According to the Veteran, 
her left knee pain was aggravated with climbing stairs, 
squatting, weather changes, prolonged sitting and prolonged 
walking.  

VA outpatient treatment records show that the Veteran was 
seen at the pain clinic on several occasions, attempted 
physical therapy, and was treated by a chiropractor for joint 
pain.  Some of these records appear to show that the Veteran 
had arthritis of multiple joints, including her left knee.  
However, all of the x-ray reports of the left knee that are 
associated with the claims file are negative for left knee 
arthritis.  It appears, therefore, that the references to 
"DJD" with regard to the left knee are based on the 
Veteran's own self-reported history.  

An October 2005 pain clinic note indicated that the Veteran 
had a 22-year history of multi-joint pain, status post 
multiple surgeries to correct those issues without relief.  
The examiner noted that the Veteran was functioning very well 
in her daily life, as she was working, caring for her pets, 
and was involved in an ongoing relationship with her 
boyfriend.  The examiner indicated that the knee pain was 
very consistent with patellofemoral pain, and possibly some 
early osteoarthritis, as well as some pain behaviors.  

An October 2005 VA clinical health psychologist noted that 
the Veteran had a long history of somatic concerns that have 
resulted in a strong tendency toward somatization.  She 
continued to work, but had reduced most of her other 
activities and had organized her functions extensively around 
her pain with a high degree of pain behaviors.  The examiner 
explained that persons with her pattern of adaptation to 
physical problems were at risk for operant reinforcement of 
illness behaviors and may present with more complaints than 
would be expected based on physical exam.  

A February 2006 x-ray of the left knee was negative.  Joint 
spaces were well maintained.  Articular surfaces were smooth.  
There was no fracture or subluxation.  On examination in 
February 2006, the Veteran reported that her left knee gave 
way, and the pain was worse with weather changes.  According 
to the Veteran, if she has an active day, her left knee would 
give way between six and ten times.  Additionally, her left 
knee had a sensation of locking when she drove or did any 
bicycling movement during her water aerobics.  She was unable 
to extend her knee while sitting until she gave it a few 
minutes for the pain to go away.  She stopped trying to kneel 
or squat.  She could walk up one flight of stairs very slowly 
but only if it had a banister.  She was unable to carry 
anything up the stairs.  She used a brace on her knee.  She 
described a feeling of pressure and pain in her knees like 
the bones were coming apart.  She was in constant fear of 
falling.  Regarding activities of daily living, the Veteran 
had trouble getting things out of low pantries in the 
kitchen.  She is unable to walk any measurable distance at 
work without pain, and if she walked too much, her knees 
swelled.  The examiner noted that when the Veteran sat with 
her knees dangling, they hung at 90 degrees.  However, when 
measured supine, her left knee only flexed to 85 degrees.  
There was no swelling, and no pain when the patella was fixed 
and the quadriceps contracted.  She did have marked pain to 
mild compression of the patellae bilaterally.  The left knee 
was tender diffusely throughout the knee in all but the 
posterior compartment.  Because of her pain complaints, only 
very gentle McMurray, collateral ligament and drawer signs 
were done and they appeared to show no instability.  When the 
Veteran stood after the examination, there were very loud 
pops that she deliberately caused in both knees.  The Veteran 
said that she put pressure on them and bent the knee so that 
there was a valgus strain, which hurt for a second but then 
seemed to relieve the pressure.  The diagnosis was status 
post two surgeries, healed and stable, with chronic strain 
and discomfort and marked limitation in motion and function.  

With regard to the left knee, the Veteran testified at her 
personal hearing in May 2007 that the most recent VA 
examination in February 2006 was inadequate for rating 
purposes.  She testified that the range of motion testing was 
not done, and essentially contends that another VA 
examination of the left knee would provide a more accurate 
degree of disability for rating purposes.  In light of the 
Veteran's contentions, the issue was remanded by the Board to 
the RO so the Veteran's service-connected left knee should be 
reexamined.  


An October 2008 VA examination report notes the Veteran's 
complaints of giving way of the left knee.  She reported that 
she had more left knee pain currently than in 1998.  The pain 
was reportedly beneath the knee cap, along the scar in the 
anterior medical joint line, as well as posterior lateral 
pain.  The pain became worse if she sat for an extended 
period of time.  The Veteran reported swelling along the 
medial kneecap.  She wore a brace over the left knee.  The 
examiner indicated that there was fatigability and loss of 
endurance and decreased overall functional activity due to 
the left knee pain.  The examiner referred to, and personally 
reviewed, x-rays from November 2007 that were normal.  On 
examination of the left knee, alignment was normal.  There 
was an antalgic limp favoring the left knee.  Range of motion 
of the left knee was 0 degrees extension to 115 degrees of 
flexion.  The Veteran complained of pain during all motion.  
There was slight bilateral patellofemoral crepitus noted.  
Bilateral arthroscopic scars were present with the anterior 
medial arthroscopic scare of the left knee being tender to 
light touch.  Thigh circumference was 45.5 cm on the left and 
47 cm on the right, indicating 1.5 cm of atrophy.  Calf 
circumference was 38 cm on the left and 39 cm on the right.  
Knees were 36 cm on the left and 37 cm on the right.  There 
was no joint effusion.  There was medial retinacular 
tenderness bilaterally, more so on the left knee.  Patellar 
alignment and tracking was normal with no subluxation.  
Ligament testing showed no ligament laxity with negative 
Lachman's test, no varus or valgus laxity, and negative 
anterior and posterior drawer signs.  The diagnosis was 
bilateral patellofemoral syndrome.  The examiner found no 
indication that an MRI would be necessary or helpful.

There was no swelling of the left knee, although the Veteran 
complained of tenderness on the medial aspect of the knee 
extension was 0 and flexion was decreased to, at most, 85 
degrees, with pain on motion.  There was no subluxation, 
instability, or ankylosis.  There was no fatigability, 
incoordination or weakness.  There is no x-ray report 
confirming a diagnosis of left knee arthritis.  Although the 
left knee flexion was limited to 85 degrees, that translates 
to noncompensable limitation of motion of the knee, under 
Diagnostic Code 5260 for flexion and Diagnostic Code 5261 for 
extension.  Based on the criteria at 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, a compensable rating is not assignable 
because there is no objective evidence of arthritis of the 
left knee.  

Consideration has been given to other potentially applicable 
diagnostic codes.  Recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight; a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability, while a 30 percent disability rating 
requires severe impairment of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  These ratings may be assigned in 
addition to the ratings based on limitation of motion; 
however, given that neither subluxation nor lateral 
instability has been objectively demonstrated on examination 
associated with this appeal period, a separate evaluation 
under Diagnostic Code 5257 is not warranted.

As the Veteran does not have ankylosis of the knee, a rating 
under Diagnostic Code 5256 is not appropriate.  As the 
evidence does not demonstrate dislocated or semilunar 
cartilage, or impairment of the tibia and fibula, a rating 
under Diagnostic Code 5259 or 5262 is not appropriate.  

Thus, it appears that the 10 percent rating currently 
assigned is based on functional impairment due to pain.

It is unfortunate that the Veteran still has knee pain, 
despite having undergone multiple surgeries on the left knee.  
Although the knee was stable, there was some crepitance noted 
and the veteran was in pain most of the time.  She wore a 
brace.  There was some atrophy of the left thigh muscle, but 
no evidence of swelling, locking or additional limitation due 
to pain or after repetitive motion.  There was tenderness on 
palpation of the left knee.  Despite the above findings, the 
criteria are not met for the assignment of a rating in excess 
of 10 percent for the service-connected left knee disability 
at any time during the appeal period.  Limitation of motion 
is not shown to a compensable degree; there is no ankylosis, 
no recurrent subluxation or instability, and no semilunar 
dislocated cartilage with frequent episodes of locking, pain, 
and effusion into the joint.

The criteria for the assignment of this 10 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected left knee 
disability; there is no doubt to be resolved; and an 
increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  However, there has been no showing that the 
service-connected left knee disability under consideration 
here has caused marked interference with employment, has 
necessitated frequent periods of hospitalization beyond those 
noted above, or otherwise render impracticable the 
application of the regular scheduler standards.  There is no 
doubt that the Veteran has significant pain in the left knee 
which results in certain work restrictions.  However, the 
regular scheduler standards contemplate the symptomatology 
shown in this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996).

IV.  CUE

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by a duly 
constituted appellate authority or except as provided in 38 
C.F.R. §§ 3.105 and 3.2600.  See 38 C.F.R. § 3.105(a).  

Section 105(a) states that previous determinations that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . . .  If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . . 
. that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 
at 43-44.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit found 
that where a veteran files more than one claim with the RO at 
the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Thus, the proper remedy 
is to file a timely NOD as to the RO's failure to address 
that claim.  If a timely appeal is not filed, the only 
recourse is to file a CUE claim. Id.; Andrews v. Nicholson, 
421 F. 3d 1278 (Fed. Cir. 2005).

Applying the holding of Deshotel to this case, if the veteran 
believes that the RO improperly failed to address a claim for 
service connection for a right knee disability in the August 
1986 rating decision, her remedy was either to file a timely 
direct appeal at that time or to file a CUE claim to reopen 
the 1986 rating decision.  Here, no direct appeal of the 1986 
rating decision was filed as to the issues of service 
connection for an unadjudicated claim of service connection 
for a right knee disability and numbness in the extremities.  
As the claims of service connection for numbness of the upper 
and lower extremities are denied, the issue of CUE in the 
August 1986 decision as it pertains to an unadjudicated claim 
of service connection for numbness in the extremities is now 
moot.  In other words, because service connection has been 
denied as to that issue, it is not currently relevant as to 
whether the issue of service connection for numbness of the 
extremities should have been included in the RO's 1986 rating 
decision.  Any failure to adjudicate that issue in 1986 
results in harmless error, given that the issues of service-
connection for numbness of the extremities are denied.  

With regard to the right knee claim, as that claim was 
granted pursuant to a December 2008 rating decision, the 
issue of CUE with respect to the August 1986 rating decision 
as it pertains to the claim for service connection for a 
right knee disability must know be addressed.  

According to the Veteran's original VA Form 526e (claim form 
filed at separation from service), she specifically listed 
right and left knees, along with other joints for which she 
received treatment in service.  Indeed, the service medical 
records confirm that the Veteran was treated for right knee 
pain in September 1983.  Additionally, the Veteran reported 
right knee pain at her VA examination that was held in 
response to her claim, in May 1986.  The examiner did not 
address the right knee complaints, and the RO never 
adjudicated a claim for a right knee disability.  The RO 
rating decision of August 1986 did not include the right 
knee, but did include a discussion of other claimed joint 
disabilities including the left ankle, left shoulder, and the 
left knee.  

In light of the holding in Deshotel, the Veteran's original 
claim of service connection for a right knee disability is 
"deemed denied."  As such, it can now be said that the RO 
ignored relevant evidence that was of record at the time of 
the initial denial, namely the service medical records 
showing treatment for right knee pain.  This evidence, 
coupled with the Veteran's repeated notation of right knee 
pain on claim forms, and on the May 1986 VA examination 
report, most certainly shows that the correct facts, as they 
were known at the time, were not before the adjudicator.  The 
error is undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  

When a claimant lists dates of in-service treatment for a 
particular condition on a formal claim of service connection, 
VA's duty, at a minimum, requires a review of the available 
service medical records.  That was obviously not done with 
regard to the right knee.  

In light of the foregoing, the August 1986 rating decision 
contained clear and unmistakable error in its denial of 
service connection for a right knee disability.  


ORDER

Service connection for a left ankle disability is denied.  

Service connection for a left hip disability is denied.  

An initial rating in excess of 10 percent for the service-
connected left knee disability is denied.  

The August 1986 rating decision to [constructively] deny a 
claim of service connection for a right knee disability was 
clearly and unmistakably erroneous, and service connection 
for right knee patellofemoral pain syndrome is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

In a December 2008 rating decision, service connection for a 
right knee disability and thoracolumbar strain was granted.  
An initial 10 percent rating was assigned for the service-
connected right knee disability, effective from January 25, 
2005; and an initial 20 percent rating was assigned for the 
thoracolumbar strain, effective from January 25, 2008.  The 
rating decision also granted service connection for Meniere's 
disease with tinnitus, hearing loss, vertigo, and ear pain, 
and assigned an initial 30 percent rating, effective from 
January 25, 2005.  

In a statement received at the Board in February 2009, the 
Veteran disagreed with the effective dates for the grants of 
service connection for the right knee disability and the 
thoracolumbar strain.  Additionally, the Veteran disagreed 
with the initial rating assigned for the Meniere's disease, 
to the extent that she believes a higher rating may be 
warranted if the hearing loss, tinnitus, vertigo and ear pain 
are separately rated.  

The RO has not yet issued a Statement of the Case as to these 
issues.

As such, the RO is now required to send the Veteran a 
statement of the case as to these issues in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a 
Notice of Disagreement has been submitted, the Veteran is 
entitled to a Statement of the Case, and the failure to issue 
a Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

Provide the Veteran with a Statement of 
the Case as to the issues of entitlement 
to an effective date prior to January 25, 
2005 for the grant of service connection 
for a right knee disability; entitlement 
to an effective date prior to January 25, 
2008 for the grant of service connection 
for thoracolumbar strain; and entitlement 
to initial rating in excess of 30 percent 
for the service connected Meniere's 
disease in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the Veteran perfects her appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claims to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


